On Motion for Rehearing
Appellees’ motion to file a supplemental transcript is granted. This transcript contains a motion filed by appellant in which it asks the court to prohibit ap-pellees from reading paragraph 9 of their petition to the jury. It alleged facts which, if true, would entitle her to accelerated weekly payments. The appellant’s motion contains the following:
“ * * * and in this connection defendant stipulates that the plaintiff is entitled to acceleration in the event she receives a verdict.”
This stipulation is sufficient to justify the court’s acceleration of the weekly payments. Appellees’ motion for rehearing is granted and our opinion and judgment dated May 16, 1958, is set aside in so far as it eliminated that provision of the trial court’s judgment accelerating the weekly payments. The judgment of the trial court is in all things affirmed.